Exhibit No. 10.2

WESTWOOD HOLDINGS GROUP, INC.
MUTUAL FUND SHARE INCENTIVE AGREEMENT

AGREEMENT, made as of the 7th day of February, 2012, by and between WESTWOOD
HOLDINGS GROUP, INC. (the “Company” and, together with its subsidiaries, “WHG”),
and MARK FREEMAN (“Participant”), pursuant to the Westwood Holdings Group, Inc.
Stock Incentive Plan (the “Plan”). Capitalized terms used but not defined in
this Agreement shall have the meanings ascribed to them under the Plan.

WHEREAS, Participant is a valued WHG employee engaged in WHG’s mutual fund
management business, in connection with the WHG Income Opportunity Fund (the
“Fund”); and

WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Committee”) desires to provide Participant with an opportunity to earn
incentive compensation for 2012 based upon the performance of the Fund for that
year.

NOW, THEREFORE, the Company and Participant hereby agree as follows:

1.        Grant of Incentive Opportunity. The Company hereby grants to
Participant the opportunity to earn an incentive compensation award under the
Plan for the twelve-month period beginning January 1, 2012 and ending December
31, 2012 (the “Performance Period”), in an amount and upon the terms and
conditions set forth in this Agreement. This opportunity is intended to be a
Performance-Based Award under the Plan and the terms and conditions of this
Agreement will be construed and applied accordingly.

2.        Amount.

(a)       General. The amount, if any, of the incentive compensation that may be
earned by Participant under this Agreement (the “Performance Bonus”) shall be
equal to $500,000 (the “Target Bonus Amount”) multiplied by the applicable
percentage, determined in accordance with the following table based upon the
Morningstar rating assigned to the Fund for the Performance Period:

Morningstar Rating

Applicable Percentage

  4 Stars 100%   5 Stars 200%

No Performance Bonus will be awarded under this Agreement if the Morningstar
rating of the Fund is less than 4 stars. The amount of the Performance Bonus, if
any, earned by Participant under this Agreement will be determined by the
Committee and communicated to Participant promptly after the applicable
Morningstar rating is published.

(b)       Termination of Employment During Performance Period. Unless otherwise
specified in this subparagraph, no Performance Bonus will be earned and payable
under this Agreement if Participant’s employment terminates before the end of
the Performance Period. Notwithstanding the foregoing, if the Participant’s
employment terminates during the Performance Period by reason of the
Participant’s death or Disability, then the deceased Participant’s Beneficiary
or the Participant, as the case may be, will be entitled to receive an amount
equal to the product of (1) the Performance Bonus that would have been earned
for the Performance Period if the Participant’s employment had continued,
multiplied by (2) the percentage of the Performance Period elapsed as of the
date of the Participant’s termination of employment (or such greater percentage
not to exceed 100% as the Committee, acting in its sole discretion, may
determine). The amount, if any, payable to the Beneficiary (or the disabled
Participant, as the case may be) will be determined promptly after the
applicable Morningstar rating is published and will be paid to the Beneficiary
(or the disabled Participant) as soon as practicable (but not more than 30 days)
after such determination is made.

- 1 -

--------------------------------------------------------------------------------



3.        Account. If the Committee determines that a Performance Bonus is
payable, then, as soon as practicable (but not more than 10 business days after
the Committee’s determination, the amount of such Performance Bonus will be
credited to a bookkeeping account established by the Company in Participant’s
name (the “Account”). The amount credited to Participant’s Account will be
converted on a notional basis into a number of shares of the Fund (the “Fund
Shares”) equal to the Performance Bonus amount divided by the net closing value
of a Fund share on the date the Performance Bonus amount is credited to the
Account.  The value of Participant’s Account will be adjusted (up or down) to
reflect changes in the net value of the Fund Shares credited to the Account. If
and when distributions are paid by the Fund with respect to its shares, the
Company will credit Participant’s Account with additional Fund shares having a
value equal to the amount of the distributions that would have been payable if
the shares credited to the Account were issued and outstanding.  Participant
will receive or have access to monthly statements of the Account. Neither the
Company nor the Committee nor any other person acting for or on behalf of the
Company or the Committee shall have any responsibility for the investment
performance of the Fund Shares in which Participant’s Account is notionally
invested, and shall have no liability to Participant or any other person with
respect to any other matters relating to the notional investment of the Account.

4.        Vesting in Account.

(a)       General. Participant’s right to receive payment of the Account will
become vested twelve (12) months after the effective date of this Agreement (the
“Stated Vesting Date”), subject to Participant’s continuous employment with
WHG.  If Participant’s employment with WHG terminates before the Stated Vesting
Date (or before an Accelerated Vesting Date, as described below), the
Participant will forfeit the entire Account balance and will have no further
rights under or in respect of this Agreement, except where vesting terms that
are more favorable to the Participant are specified elsewhere in this Agreement,
in the employment agreement between Westwood Holdings Group, Inc. and
Participant effective February 7, 2012, or as determined by the Committee (in
its sole discretion), the vesting terms most favorable to the  Participant shall
control.

(b)       Termination Due to Death or Disability. If Participant’s employment
with WHG terminates before the Stated Vesting Date by reason of Participant’s
death, then, at the time of such termination (the “Accelerated Vesting Date”),
Participant’s Account will become fully vested and non-forfeitable. If the
Participant’s employment with WHG is terminated before the Stated Vesting Date
by reason of Participant’s Disability, then the Committee, acting in its
discretion, may determine that some or all of the disabled Participant’s Account
will become vested and payable (as opposed to being forfeited) and, to the
extent vesting is so accelerated, the date of the Participant’s termination of
employment will be deemed to be an Accelerated Vesting Date for the purposes
hereof. Any determination to accelerate vesting of the disabled Participant’s
Account will be made as soon as practicable (but not more than 60 days) after
the date the Participant’s employment is terminated.

- 2 -

--------------------------------------------------------------------------------



5.        Change in Control. If a Change in Control occurs before the Stated
Vesting Date (or an Accelerated Vesting Date) and if the acquiring or successor
company does not assume the obligations of the Company under this Agreement,
then, immediately prior to the Change in Control, Participant’s Account will
become fully vested and non-forfeitable. If a Change in Control occurs before
the Stated Vesting Date and if the acquiring or successor company assumes the
obligations of the Company under this Agreement, then Participant’s Account will
continue to be subject to the vesting conditions set forth herein; provided,
however, that, if Participant’s employment is subsequently terminated before the
Stated Vesting Date or an Accelerated Vesting Date (other than termination by
Participant’s employer for Cause or voluntary termination by Participant without
Good Reason), then, at the time of such termination of employment, Participant’s
Account will become fully vested and non-forfeitable.

6.        Distribution of Vested Account. If Participant’s Account becomes
vested in accordance with this Agreement, the amount credited to Participant’s
vested Account will be payable to Participant (or Participant’s Beneficiary, as
the case may be) on or as soon as practicable (but not more than 30 days) after
the vesting date. Unless the Committee determines otherwise, Participant’s
vested Account will be paid in the form of shares of the Fund (equal in number
to the number of shares credited to the Account at the end of the day
immediately preceding the distribution date. Such shares may be transferred by
the Company to a Westwood Trust account owned by Participant (or Participant’s
Beneficiary). The Committee may direct that all or part of the amount of
Participant’s vested Account be distributed in the form of cash or other
property. Any distribution or payment made in settlement of Participant’s
Account will be subject to the satisfaction of applicable tax withholding
requirements. If and to the extent the Account is settled in the form of Fund
shares, the Committee may withhold Fund shares having a net share value
sufficient to cover all or part of the tax withholding obligation. The Committee
may also cause the tax withholding obligation to be satisfied in whole or in
part from salary and/or incentive compensation otherwise payable to Participant
outside of this Agreement.

7.        Funding. The Company may purchase shares of the Fund corresponding to
the Fund shares that are notionally credited to Participant’s Account in order
to enable the Company to fund its obligations under this Agreement. Any such
shares will be owned by and held in the name of the Company, and neither
Participant or Participant’s Beneficiary (or any other person claiming through
or under Participant or Participant’s Beneficiary) shall have any legal or
equitable ownership interest in, or lien on, such shares or any other assets of
the Company that may be set aside or earmarked for the satisfaction of the
Company’s obligations under this Agreement. If the Company elects to maintain a
separate fund or makes specific investments to fund its obligations under this
Agreement, the Company reserves the right, in its sole discretion, to terminate
such method of funding at any time, in whole or in part. Nothing contained
herein and no action taken by the Company pursuant to the provisions hereof
shall be deemed to create a trust of any kind or a fiduciary relationship
between Participant or Participant’s Beneficiary (or other interested person)
and the Company or the Committee (or any of its or their affiliates, agents or
employees), or require the Company to maintain or set aside any specific funds
for the purpose of paying any amounts that may become payable hereunder. Any
amount payable to a Participant or Beneficiary pursuant to the Plan shall be
paid from the general assets of the Company. Nothing contained herein and no
action taken by the Company pursuant to the provisions hereof shall be deemed to
create a trust of any kind or a fiduciary relationship between any Participant
or Beneficiary (or other interested person) and the Company or the Committee (or
any of its or their affiliates, agents or employees), or require the Company to
maintain or set aside any specific funds for the purpose of paying any amounts
that may become payable hereunder. To the extent that a Participant or
Beneficiary acquires any rights to receive payments under the Plan, such rights
shall be no greater than the rights of any unsecured general creditor of the
Company. If and to the extent that Participant or Participant’s Beneficiary has
the right to receive payments under this Agreement in settlement of
Participant’s vested Account, such right shall be that of a general unsecured
creditor of the Company, it being understood that the Company’s obligations
hereunder are unfunded and unsecured for purposes of applicable law.

- 3 -

--------------------------------------------------------------------------------



8.        Miscellaneous.

(a)       This Agreement supersedes any prior agreement or understanding,
written or oral, with respect to the subject matter, except the employment
agreement between Westwood Holdings Group, Inc. and Participant effective
February 7, 2012.  This Agreement  may be amended only by written agreement
signed by both parties.

(b)       No right or interest of Participant (or Participant’s Beneficiary)
under this Agreement may be assigned, alienated, pledged, hypothecated or
otherwise transferred by Participant (or Participant’s Beneficiary), and any
attempt to do so shall be null and void.

(c)       Nothing contained in this Agreement shall be deemed to constitute a
contract of employment between Participant and any member of WHG, or to give
Participant any right to be retained in the employ or other service of any
member of WHG, or to interfere with the right of any member of WHG to terminate
or modify the terms of Participant’s employment. Similarly, nothing contained in
this Agreement shall give Participant any right to receive future awards of
incentive compensation, whether under the Plan or otherwise.

(d)       The bonus opportunity covered by this Agreement is intended to be
exempt from Section 409A of the Internal Revenue Code of 1986 pursuant to the
“short-term deferral” exemption set forth in Treasury Regulation
§1.409A-1(b)(4). This Agreement will be administered, interpreted and applied
accordingly. Notwithstanding the foregoing, Participant will be solely
responsible for satisfying any tax obligations, including any related penalty
and interest assessments, resulting from the compensation, if any, earned by
Participant hereunder.   

(e)       Except as otherwise preempted by the laws of the United States, this
Agreement and the rights and obligations of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of Texas,
without giving effect to its conflict of law provisions.

- 4 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

WESTWOOD HOLDINGS GROUP, INC.

      By:   /s/ Brian O. Casey Brian O. Casey President and Chief Executive
Officer   PARTICIPANT:       By:   /s/ Mark Freeman Mark Freeman Executive Vice
President, Chief Investment Officer

- 5 -

